Citation Nr: 1041437	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-09 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to 
April 14, 2009, for degenerative disc disease of the lumbar 
spine, and in excess of 40 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for arthritis 
of the bilateral thumbs.

3.  Entitlement to a rating in excess of 10 percent for a right 
knee strain.

4.  Entitlement to a rating in excess of 10 percent prior to 
April 14, 2009, for pseudofolliculitis barbae (PFB), and in 
excess of 30 percent thereafter.

5.  Entitlement to a compensable rating for bilateral 
conjunctivitis of the eyes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 
1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the benefit sought on appeal.

In August 2010, the Veteran appeared and testified at a 
videoconference hearing.  The transcript is of record.

In the May 2009 Supplemental Statement of the Case (SSOC), the 
Veteran's lumbar spine disability was increased to 40 percent 
disabling, and his PFB was increased to 30 percent disabling-
both effective on April 14, 2009.  Because the ratings assigned 
to the Veteran's service-connected lumbar spine disability and 
PFB are not the maximum ratings available for these disabilities, 
these claims remain in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Prior to April 14, 2009, the Veteran's forward flexion of the 
lumbar spine was, at most, limited to 50 degrees, and without any 
episodes of incapacitation.

3.  From April 14, 2009, the Veteran's forward flexion of the 
lumbar spine was, at most, limited to 30 degrees, and without any 
episodes of incapacitation.  

4.  The Veteran's bilateral thumbs had no gaps between the pads 
of the thumbs and each opposing finger, and there was no history 
of incapacitating exacerbations caused by arthritis within the 
metacarpophalangeal joints.  

5.  The Veteran's right knee flexion was, at worst, limited to 
120 degrees, and without incapacitating exacerbations.  

6.  The Veteran's right knee has mild instability manifested by 
occasional giving out due to his right knee strain.

7.  Prior to April 14, 2009, the Veteran's PFB skin lesions 
covered, at its worst, less than 1 percent of the exposed areas 
affected, and less than 1 percent of his entire body.

8.  From April 14, 2009, the Veteran's PFB skin lesions covered, 
at its worst, 25 percent of the exposed areas affected, and less 
than 2 percent of his entire body.  

9.  The Veteran has no active conjunctivitis, or other pathology, 
of either eye.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior to 
April 14, 2009, and in excess of 40 percent thereafter a lumbar 
spine disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, and 
Diagnostic Codes 5242, 5243 (2010).

2.  The criteria for a rating in excess of 10 percent for 
bilateral arthritis of the thumb have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5010, 5228 (2010).  

3.  The criteria for an evaluation in excess of 10 percent for 
residuals of a right knee strain have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5262 
(2010).

4.  The criteria for a separate 10 percent rating for instability 
due to right knee strain have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5257 (2010). 

5.  The criteria for a rating in excess of 10 percent prior to 
April 14, 2009, and in excess of 30 percent thereafter, for PFB 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7800-7806 (2010).

6.  The criteria for a compensable evaluation for conjunctivitis 
of the bilateral eyes have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.79, Diagnostic Code 6018 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a Veteran of the evidence 
necessary to substantiate his claim for benefits and that VA 
shall make reasonable efforts to assist a Veteran in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claim.  

In letters dated in February 2004, February 2006, March 2006, and 
May 2008, VA notified the Veteran of the information and evidence 
needed to substantiate and complete his claims for an increased 
rating, including what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the Veteran to submit any additional 
information in support of his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Additional notice of the five elements 
of a service-connection claim, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was 
provided in the March 2006 notice.  As such, the Board finds that 
VA met its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the initial 
February 2004 VCAA notice was given prior to the appealed AOJ 
decision, dated in September 2004.  Under these circumstances, 
the Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
physical examinations, obtaining medical opinions as to the 
severity of his disabilities, and by affording him the 
opportunity to give testimony before an RO hearing officer and/or 
the Board.  In August 2010, the Veteran appeared testified at a 
videoconference hearing with the Board.  It appears that all 
known and available records relevant to the issue here on appeal 
have been obtained and are associated with the Veteran's claims 
file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the Veteran and that no 
further action is necessary to meet the requirements of the VCAA.  





Increased ratings

The Veteran contends that his lumbar spine disability, bilateral 
thumb disability, right knee strain, PFB, and bilateral 
conjunctivitis of the eye are more severely disabling than 
currently rated.  

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of a veteran's 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Where an increase in the level of a service-connected 
disability is at issue, as in this case, the primary concern is 
the present level of disability.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Where entitlement to compensation has been 
established and a higher initial disability rating is at issue, 
the level of disability at the time entitlement arose is of 
primary concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court 
held that "staged" ratings are appropriate for an increased 
rating claim in such a case, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

Lumbar spine

The Veteran seeks a rating in excess of 20 percent for his lumbar 
spine disability prior to April 14, 2009, and in excess of 40 
percent thereafter.  By way of background, the Veteran was 
originally awarded service connection for his back disability in 
1995, effective December 1994.  He was awarded a 10 percent 
rating under then effective Diagnostic Code 5292 for a residual 
of a low back injury.  Upon his instant request for an increased 
rating, he was awarded a 20 percent rating, effective December 
2003.  This was increased in a May 2009 SSOC to 40 percent, 
effective April 14, 2009.  

Under the schedular requirements which became effective on 
September 23, 2002, intervertebral disc syndrome (preoperatively 
or postoperatively) began being evaluated based upon either the 
total duration of incapacitating episodes over the past twelve 
months or a combination of separate evaluations of chronic 
orthopedic and neurologic manifestations along with evaluations 
for all other disabilities under Section 4.25, whichever method 
resulted in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective September 23, 2002.  
Specifically, 10 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past twelve 
months; a 20 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past twelve 
months; a 40 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past twelve 
months; and, a 60 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration of at 
least six weeks during the past twelve months.

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic 
Code 5293, effective September 23, 2002.  With regard to 
evaluations on the basis of chronic manifestations, orthopedic 
disabilities are evaluated using the rating criteria for the most 
appropriate orthopedic diagnostic code or codes; neurologic 
disabilities are evaluated separately using the rating criteria 
for the most appropriate neurologic diagnostic code or codes.  
See 38 C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each segment 
is evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  See 38 C.F.R. § 
4.71a, Note 3 following Diagnostic Code 5293, effective September 
23, 2002.

Additionally, effective September 26, 2003, all rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a were amended, including criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51. 454 (August 
27, 2003) codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2004).  The amendment changed the diagnostic code numbers 
used for all spine disabilities and instituted the use of a 
general rating formula for diseases and injuries of the spine for 
the new Diagnostic Codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes as outlined above under the discussion 
of Diagnostic Code 5293 (Intervertebral Disc Syndrome is 
redesignated as Diagnostic Code 5243).  As the Veteran filed his 
instant claim in December 2003, the Board will use the current 
rating criteria for disabilities of the spine.  

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical spine; or forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar 
spine............................................................
.....40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine............30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal 
kyphosis...................................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the 
height...................................................10

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require 
consideration of a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for a 
disability using the limitation of motion diagnostic codes.  See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Veterans Court 
held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that all 
complaints of pain, fatigability, etc., shall be considered when 
put forth by a veteran.  Therefore, consistent with DeLuca and 38 
C.F.R. § 4.59 (which requires consideration of painful motion 
with any form of arthritis), the Veteran's complaints of pain 
have been considered in the Board's review of the diagnostic 
codes for limitation of motion.

The Veteran underwent a VA examination in February 2004 for his 
service-connected degenerative disc disease of the lumbar spine.  
He reported constant back pain described as 8/10 in terms of 
severity, but it did not radiate.  He advised that the back pain 
was worse at night and identified it as aching, cramping, and 
sharp in nature.  The Veteran advised that it is usually caused 
by physical activity, but could come on by itself.  He noted that 
he was able to function with medication, which he took 
intermittently.  He was unable to work for 8 days in the previous 
year due to his back pain, and he reported his functional 
impairment as difficulty bending, and occasional difficulty 
arising from his bed.  

Upon physical examination of the spine, the Veteran was found to 
have tenderness over the entire lumbar spine in the midline, and 
paralumbar region with muscle spasm.  Range of motion of the 
spine was limited due to pain.  The Veteran's range of motion was 
extension to 5 degrees with pain at 5 degrees; left lateral 
flexion to 20 degrees with pain at 20 degrees; right lateral 
flexion to 10 degrees with pain at 10 degrees, right rotation to 
30 degrees with pain at 30 degrees; left rotation to 30 degrees 
with pain at 30 degrees; and forward flexion to 60 degrees with 
pain at 60 degrees.  The examiner noted that range of motion was 
not additionally limited by fatigue, weakness, lack of endurance, 
or incoordination.  There was no evidence of ankylosis or 
intervertebral disc syndrome (IVDS).  Straight leg raising test 
was negative.  X-rays revealed slight narrowing of L4-5 disc 
space, but was otherwise negative.  The examiner diagnosed 
degenerative disc disease of the lumbar spine with tenderness and 
muscle spasm, but no radiculopathy or evidence of IVDS.  
Functional limitations were noted to include, lifting and 
carrying heavy weights, repetitive bending, crouching, kneeling, 
stooping, and crawling.  

In November 2006, the Veteran underwent another VA spine 
examination.  The Veteran objectively reported pain and stiffness 
with bending.  This pain occurred constantly and traveled down 
the right leg.  He reported it as crushing, aching, sharp, and 
throbbing in nature with a pain level of 10/10.  The pain came on 
either on its own or due to physical activity.  It is relieved by 
rest and pain medication.  He reported no incapacitation 
associated with his back disability.  

Physical examination revealed no evidence of radiating pain on 
movement, nor was muscle spasm present.  There was tenderness 
noted upon palpation of the lumbar spinal processes.  There was a 
positive straight leg testing on the right, and negative on the 
left.  There was no ankylosis found.  Range of motion testing 
revealed forward flexion to 80 degrees with pain occurring at 60 
degrees; extension to 30 degrees with pain at 20 degrees; right 
lateral flexion to 30 degrees with pain at 20 degrees; right 
rotation to 30 degrees with pain at 20 degrees; and left rotation 
to 30 degrees with pain at 20 degrees.  The examiner found that 
joint function of the spine was additionally limited following 
repetitive use due to pain-decreasing his range of motion by 10 
degrees.  Joint function of the spine was not, however, 
additionally limited following repetitive use due to fatigue, 
weakness, lack of endurance, or incoordination.  The examiner 
also noted signs of IVDS, especially related to sensory deficits 
on the right side of his thigh and leg.  The examiner confirmed 
the degenerative disc disease of the lumbar spine diagnosis and 
added IVDS involving the right sciatic nerve.  

The Board notes that following this November 2006 examination, 
the Veteran was awarded a separate, 10 percent rating for his 
right sciatica.  During the course of this appeal, the Veteran 
has not indicated that he disagrees with this separate rating, 
nor has he made any reference to this aspect of his service-
connected residuals lumbar spine disability.  As such, the Board 
will not address the separate rating for sciatica in its 
determination as to whether the Veteran is entitled to an 
increased rating for his degenerative disc disease of the lumbar 
spine based upon limitation of motion.  

In April 2009, the Veteran underwent another VA examination of 
the spine.  During this examination, and in addition to his 
complaints during previous examinations, the Veteran reported 
stiffness and numbness due to his back disability.  He reported 
that the back pain radiated into his right leg, and was at 8/10 
in terms of severity.  The Veteran advised that flare-ups of his 
back disability have not resulted in any incapacitation.

Physical examination revealed no evidence of radiating pain upon 
movement and no muscle spasm present.  There was tenderness noted 
upon palpation over the lumbar spinous processes.  There was 
negative straight leg testing bilaterally.  Additionally, there 
was no ankylosis of the lumbar spine.  Range of motion testing 
revealed flexion to 30 degrees, with pain at 30 degrees; 
extension to 10 degrees, with pain at 10 degrees; right and left 
lateral flexion to 10 degrees, with pain at 10 degrees; and right 
and left rotation to 10 degrees, with pain at 10 degrees.  The 
examiner noted that joint function of the Veteran's spine was 
additionally limited following repetitive motion due to pain and 
lack of endurance.  Range of motion was not, however, limited 
with repetitive use due to fatigue, weakness, or incoordination.  
The examiner found no additional degree of limitation in the 
range of motion of the spine.  The examiner also noted that the 
Veteran had signs of IVDS, with femoral nerve dysfunction.  There 
was no finding of any bowel, bladder, or erectile dysfunction.  

Following the examination, the examiner noted that the Veteran's 
degenerative disc disease of the lumbar spine diagnosis also 
included decreased mobility and IVDS involving the right L1-3 
nerve roots.  The examiner explained that this was a progression 
over time of his previous diagnosis.  

During the Veteran's August 2010 hearing, he testified that he 
experienced an incapacitating episode due to his low back 
disability.  He said that it was in his VA medical records within 
the previous 12 months, and VA had noted it to be in conjunction 
with a kidney stone.  He said that a second time in the 12 months 
prior, he was treated for back pain.  Again, VA medical records 
reflect that it may be due to a kidney stone, but they were 
unable to find one.  

Upon careful review of the evidence of record, the Board finds 
that the Veteran is not entitled to a rating in excess of 20 
percent prior to April 14, 2009, for degenerative disc disease of 
the lumbar spine, and in excess of 40 percent thereafter.  Prior 
to April 13, 2009, the Veteran did not have forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  In fact, the 
Veteran's forward flexion of the thoracolumbar spine, at its 
worst prior to April 14, 2009, was to 50 degrees (based upon the 
November 2006 examiner's findings that his range of motion was 
additionally limited by 10 degrees due to pain).  Also, there was 
no evidence of physician prescribed bed rest due to 
incapacitating episodes related to his back disability.  The 
Board recognizes that the Veteran testified to having 
incapacitating episodes possibly related to kidney stones, but 
there is no clinical evidence of record to suggest that he was 
prescribed bed rest.  Absent a finding of ankylosis of the 
thoracolumbar spine, incapacitating episodes, or forward flexion 
of 30 degrees or less prior to April 14, 2009, a rating in excess 
of 20 percent prior to April 14, 2009 must be denied on a 
schedular basis.  

The Veteran is also not entitled to a rating in excess of 40 
percent from April 14, 2009 for his back disability.  There is no 
evidence that the Veteran has unfavorable ankylosis of the entire 
thoracolumbar spine, and again, there was no evidence of 
incapacitating episodes related to his now diagnosed IVDS.  
Forward flexion of the Veteran's thoracolumbar spine was to 30 
degrees with pain during his April 2009 VA examination-there is 
no evidence prior to this showing this degree of limitation of 
motion.  Thus, the Veteran is not entitled to a rating in excess 
of 40 percent for his back disability from April 14, 2009.  

Also, the Board has considered whether to assign additional 
staged ratings pursuant to Hart and finds that under the 
circumstances the staged ratings currently assigned adequately 
reflect the nature and history of the Veteran's disability 
picture regarding his back disability.

Bilateral thumb arthritis

The Veteran contends that his bilateral thumb arthritis is more 
severely disabling than the 10 percent he is currently rated.  

Diagnostic Code 5228 applies to limitation of motion of the thumb 
and assigns a 10 percent rating evaluation for a gap of one to 2 
inches (2.5 to 5.1 cm.) between the thumb pad and the fingers 
with the thumb attempting to oppose the fingers.  A 20 percent 
rating evaluation is assigned when there is a gap of more than 2 
inches (5.1 cm.) between the thumb pad and the fingers with the 
thumb attempting to oppose the fingers.  There is no 
differentiation between the ratings assigned for the major and 
minor hands under this Diagnostic Code.

The Veteran, however, did not meet the criteria for a compensable 
rating under Diagnostic Code 5228 for his service-connected 
bilateral thumb disability.  Instead, he was awarded a 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic 
Code 5010 is considered when a veteran has traumatic arthritis 
and this diagnostic code directs the use of rating criteria found 
at Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  Specifically, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by the limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  In the absence of 
limitation of motion, involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations shall be rated as 20 percent disabling, and 
involvement of two or more major joints or two or more minor 
joint groups without occasional incapacitating exacerbations 
shall be rated as 10 percent disabling.  The 20 percent and 10 
percent ratings based on X-ray findings without limitation of 
motion will not be combined with ratings based on limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In February 2004, the Veteran underwent a VA examination of the 
thumbs, and reported pain predominantly over the 
metacarpophalangeal (MCP) joints bilaterally.  The Veteran 
further reported that he was unable to write or use the computer 
for prolonged periods of time.  His flare-ups occur every 2 to 3 
days and last 5-10 minutes.  He also complained of frequent 
cramps and stiffness.  

Upon physical examination, the Veteran was noted to be right-hand 
dominant, and had no difficulty using both hands to tie his 
shoelaces, fasten buttons, or pick up a piece of paper and tear 
it.  The examiner noted slight tenderness over the first MCP 
joints bilaterally, and both thumbs had slightly limited range of 
motion due to pain.  Bilateral radial abduction is from 0 to 60 
degrees with pain at 60 degrees; bilateral palmar abduction from 
0 to 60 degrees with pain at 60 degrees; bilateral MCP flexion 
from 0 to 60 degrees with pain at 60 degrees; and bilateral 
interphalangeal (IP) flexion from 0 to 60 degrees with pain at 60 
degrees.  The examiner found that range of motion in both thumbs 
was not additionally limited by fatigue, weakness, lack of 
endurance or incoordination.  There was no evidence of ankylosis, 
crepitus, or joint effusion of the bilateral thumbs.  Finger 
approximation was intact bilaterally.  The examiner noted that 
objectively the Veteran had tenderness over the bilateral MCP 
joints with a slight decreased range of motion, and no weakness.  
His functional limitations were noted to include lifting, 
carrying heavy weights, prolonged writing, and typing.  

In November 2006, the Veteran underwent another VA examination of 
the bilateral thumbs.  The Veteran reported constant and 
localized pain in both thumbs, and was squeezing, aching, and 
cramping in nature.  He reported the pain being 10/10, with 10 
being the worst possible pain.  The pain began either with 
physical activity, typing, or on its own, and was relieved by 
rest, massage, and exercise.  He reported difficulty typing due 
to this disability.  

Physical examination revealed that the Veteran could tie 
shoelaces, fasten buttons, and tear a piece of paper without 
difficulty.  There was objective tenderness noted on the 
bilateral MCP joints.  Hand dexterity testing revealed that both 
right and left hand fingertips could approximate the proximal 
transverse crease of the palm.  With the test to see if the thumb 
could oppose the fingers, the measurement of the tip of the right 
thumb and index finger was 0 cm, long finger 0 cm, ring finger 0 
cm, and little finger 0 cm.  These were the same measurements for 
the tip of the left thumb and all fingers, and for both thumbs 
using the pad of the right and left thumbs to oppose the fingers.  
Both right and left hand strengths were within normal limits.  
Radial abduction of the bilateral thumbs was 70 degrees, palmar 
abduction to 70 degrees, MCP flexion to 60 degrees, and IP 
flexion to 60 degrees.  The bilateral thumb joint function was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  

In April 2009, the Veteran underwent another VA examination of 
the thumbs.  He reported similar symptoms as in the prior VA 
examination, but noted the pain to be 7/10 in terms of severity.  
The Veteran stated he did not have any functional impairment due 
to his bilateral thumb disability.  Physical examination revealed 
similar findings as in the prior examinations.  The Veteran could 
in both the finger tips of both hands approximate the proximal 
transverse crease of the palm.  The measurements between the tip 
of the Veteran's thumb and each finger, as well as between the 
pad of the thumb and each finger, were all 0 cm.  The strength in 
both hands was within normal limits.  

Range of motion testing revealed, left and right radial abduction 
to 60 degrees with pain at 60 degrees; left and right palmar 
abduction to 50 degrees with pain at 50 degrees; left and right 
MCP flexion to 50 degrees with pain at 50 degrees; and left and 
right IP flexion to 40 degrees with pain at 40 degrees.  
Bilateral MCP joint function was additionally limited following 
repetitive use due to pain, but there was no additional 
limitation due to fatigue, lack of endurance, weakness, or 
incoordination.  The examiner found no additional degree of 
limitation of motion in the thumbs.  The examiner noted that the 
Veteran now had decreased mobility related to his bilateral 
arthritis of the thumbs.  He stated that this was a progression 
over time of the previous diagnosis.  

During the Veteran's August 2010 hearing, the Veteran reported 
that his thumbs cause problems with his work.  He said sometimes 
when he experienced flare-ups it made it difficult to type.  To 
relieve these hand cramps, he washes his hands and rests them.  
He also testified to having difficulty eating and picking up a 
glass.  

Upon review of the evidence of record, the Board finds that the 
Veteran is not entitled to a rating in excess of 10 percent for 
bilateral thumb disability.  The Board acknowledges the Veteran's 
testimony that his thumb disability has increased in severity and 
he has pain in his hands as a whole, but notes that the Veteran 
is not service-connected for any disability of the remaining 
fingers, to include as secondary to his service-connected 
bilateral thumb disability.  Thus, the Board will only look to 
the rating criteria related to his thumb disability.  

The medical evidence of record does not reflect any gap of more 
than two inches (5.1 cm) between the Veteran's bilateral thumb 
pads and the fingers (with the thumbs attempting to oppose the 
fingers).  In fact, in all VA examinations of the thumbs, there 
was no gap whatsoever between the Veteran's thumbs and his 
fingers.  Additionally, there is no evidence of unfavorable 
ankylosis of either thumb to warrant a 20 percent rating under 
Diagnostic Code 5224.  

As noted above, the Veteran is awarded a 10 percent rating under 
Diagnostic Code 5010, which redirects to Diagnostic Code 5003 for 
the rating criteria, for traumatic arthritis of the bilateral 
thumb joints.  10 percent is the maximum rating for painful 
motion affecting a group of minor joints-here, the bilateral MCP 
joints-unless there is evidence of involvement of two or more 
minor joint groups with occasional exacerbating episodes.  The 
Board notes that Diagnostic Code does not define "incapacitating 
exacerbations," but 38 C.F.R. Chapter 4 consistently defines 
"incapacitating episodes" as those involving bed rest and 
treatment by a physician; see inter alia 38 C.F.R. § 4.71a 
Diagnostic Code 5243 (intervertebral disc syndrome) and see also 
38 C.F.R. § 4.97 (schedule of ratings-respiratory disorder, 
multiple Diagnostic Codes) which define "incapacitating 
episode" as one requiring bed rest and treatment by a physician.  
The Board recognizes that the Veteran reported flare-ups related 
to his bilateral thumb disability causing some difficulty with 
typing, but finds these are not akin to incapacitating 
exacerbations under to Diagnostic Codes 5003, 5010.  There is no 
clinical evidence to show that the Veteran was incapacitated due 
to his bilateral thumb disability.  As such, a 20 percent rating 
under Diagnostic Code 5010 is also not for application.  Thus, 
the Veteran is not entitled to a rating in excess of 10 percent 
for his bilateral thumb disability.

Also, the Board has considered whether to assign a staged rating 
pursuant to Hart and finds that under the circumstances it is not 
appropriate.

Right knee strain

The Veteran seeks a rating in excess of 10 percent for his right 
knee strain.  

Under Diagnostic Code 5260, found at 38 C.F.R. § 4.71a, ratings 
are assigned based on limited flexion of the knee.  There must be 
evidence of flexion limited to 45 degrees in order for a 10 
rating to be assigned. If flexion is limited to 30 degrees, a 20 
percent is assigned, and if flexion is limited to 15 degrees, a 
30 percent rating is assigned.  Under Diagnostic Code 5261, a 10 
percent rating is assigned if extension is limited to 10 degrees, 
20 percent is assigned if extension is limited to 15 degrees, and 
30 percent is assigned if extension is limited to 20 degrees.  
Separate ratings for both limited flexion and limited extension 
are allowed if the objective evidence shows a compensable level 
of limited motion for both directions.  See VAOPGCPREC 9- 2004.

Ratings for knee disabilities may also be assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, when there is evidence of 
knee impairment with recurrent subluxation or lateral 
instability.  Specifically, a 10 percent evaluation is assigned 
when the impairment due to subluxation or instability is deemed 
to be slight, a 20 percent evaluation is assigned when the 
impairment is moderate, and a 30 percent evaluation is assigned 
when the impairment is deemed to be severe due to recurrent 
subluxation or lateral instability.  It is noted that knee 
impairments may also be evaluated based on dislocated or removed 
cartilage, nonunion and/or malunion of the tibia and fibula, or 
the presence of genu recurvatum.  See 38 U.S.C.A. § 4.71a, 
Diagnostic Codes 5258, 5259, 5262, 5263.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate 
ratings for knee disability may be assigned under the limitation 
of motion codes in addition to ratings under Diagnostic Code 5257 
for subluxation/instability.  Essentially, these opinions suggest 
that separate compensable ratings may be assigned when limitation 
of knee motion is compensable, or under Code 5003 or 5010, when 
there is X-ray evidence of arthritis together with a finding of 
painful motion.  Diagnostic Code 5003 allows for rating 
disabilities of the joints by the level of limitation of motion 
when there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  In order for a 
separate rating to be assigned, there must be evidence of 
additional disability not already considered in evaluating the 
disability under Diagnostic Code 5257 in order to avoid 
pyramiding as per 38 C.F.R. § 4.14.

Again, Diagnostic Code 5010 is considered when a veteran has 
traumatic arthritis and this diagnostic code directs the use of 
rating criteria found at Diagnostic Code 5003.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010.  Specifically, degenerative 
arthritis established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by the limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, involvement of 
two or more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major joints or 
two or more minor joint groups without occasional incapacitating 
exacerbations shall be rated as 10 percent disabling.  The 20 
percent and 10 percent ratings based on X-ray findings without 
limitation of motion will not be combined with ratings based on 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Also as noted above, 38 C.F.R. §§ 4.40 and 4.45 require the Board 
to consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for a 
disability using the limitation of motion diagnostic codes.  See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v Brown, 8 Vet. App. 202 
(1995), and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In accordance 
therewith, and in accordance with 38 C.F.R. Section 4.59, which 
requires consideration of painful motion with any form of 
arthritis, the Veteran's reports of pain have been considered in 
conjunction with the Board's review of the applicable diagnostic 
codes.  

The Board notes at this juncture that the Veteran did not meet 
the criteria for a rating for limitation of motion under 
Diagnostic Code 5260, and was awarded a 10 percent rating 
pursuant to painful motion under Diagnostic Codes 5003, 5010.  

In February 2004, the Veteran underwent a VA examination of the 
right knee.  He reported pain predominantly over the anterior 
aspect of the right knee with intermittent stiffness.  The 
Veteran denied any popping, grinding, or giving out.  He reported 
functional impairment in the form of difficulty crawling and 
climbing up stairs.  The Veteran also reported using electrical 
machines in the gym approximately twice weekly.  Upon physical 
examination of the right knee, the Veteran was noted to have 
tenderness over its anterior aspect with no swelling.  There was 
mild crepitus noted, and his range of motion was limited due to 
pain.  Extension of the right knee was to 0 degrees, and flexion 
to 120 degrees, with pain at 120 degrees.  The right knee range 
of motion was not additionally limited by fatigue, weakness, lack 
of endurance, or incoordination.  There was no ankylosis or 
evidence of join effusion of subluxation.  Both the Drawer and 
McMurray tests were negative.  X-rays revealed slight narrowing 
in the medial compartment of the right knee.  The examiner noted 
that the Veteran had right knee arthritis with objective evidence 
of tenderness, mild limited flexion, and crepitus.  He had a 
normal gait and posture.  

In November 2006, the Veteran underwent another VA examination of 
the right knee.  The Veteran subjectively reported stiffness with 
prolonged walking or sitting, occasional swelling, giving way 
with walking to ascending stairs, and lack of endurance with 
prolonged walking or standing.  He further advised that he 
experienced constant and localized right knee pain that was sharp 
and aching in nature.  He stated that this pain is 8/10, with 10 
being the worst pain possible.  The pain occurred either with 
physical activity or came on by itself, and it was relieved with 
rest and pain medication.  

Physical examination of the right knee revealed signs of 
tenderness, but no edema, effusion, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement.  There 
was crepitus found.  Range of motion testing revealed flexion to 
130 degrees, with pain at 130 degrees, and extension to 0 
degrees.  The examiner noted that right knee joint function was 
additionally limited following repetitive use due to pain, but 
was not additionally limited by fatigue, weakness, lack of 
endurance, or incoordination.  The examiner noted that this 
functional limitation due to pain decreased the Veteran's right 
knee range of motion by 10 degrees.  The examiner noted that the 
anterior and posterior cruciate ligaments stability test of the 
right knee was within normal limits.  The medial and lateral 
collateral ligaments stability test of the right knee was 
abnormal-revealing a slight instability.  

In April 2009, the Veteran underwent another VA examination for 
his right knee.  He reported similar symptoms as in the previous 
examination, but noted his pain level was at 7/10 in severity.  
During this examination, the Veteran denied swelling, heat, 
redness, locking, fatigability, and dislocation.  He reported, 
however, giving way and weakness in the right knee.  Upon 
physical examination, the examiner noted tenderness and guarding 
of movement in the right knee.  There were no signs of edema, 
effusion, weakness, redness, or heat.  There was no subluxation.  
Range of motion in the right knee revealed flexion to 120 
degrees, with pain at 120 degrees, and extension to 0 degrees.  
The examiner noted that the right knee joint function following 
repetitive motion was additionally limited by pain, but no 
additional limitation related to fatigue, weakness, lack of 
endurance, or incoordination.  There was no additional limitation 
in degrees for right knee range of motion.  Anterior and 
posterior cruciate ligaments stability testing, collateral 
ligaments stability test, and the medial and lateral meniscus 
test of the right knee were all within normal limits.  

During the Veteran's August 2010 hearing, he testified that his 
right knee gives out, especially when he climbs steps.  He 
reported being unable to jog anymore, and he avoids using stairs 
because his right knee gives out.  

Given the evidence of record, the Board finds that the Veteran's 
10 percent rating for functional impairment of the right knee is 
continued.  The Board finds, however, that it would not be 
pyramiding to award the Veteran a 10 percent rating for 
instability of the right knee.  

The Veteran is not entitled to separate ratings under Diagnostic 
Codes 5260 and 5261 as there is no evidence of limitation of 
flexion in either leg to 30 degrees, or limitation of extension 
in either leg to 15 degrees.  In fact, at its worst, the 
Veteran's right knee flexion is to 120 degrees, and extension was 
at 0 degrees.  There is also no evidence of ankylosis of either 
knee joint, nonunion or malunion of the tibia and fibula, nor is 
there evidence of genu recurvatum to warrant ratings under 
Diagnostic Codes 5256, 5262, and 5263.  As such, the 10 percent 
rating for the right knee for limitation of motion is continued.  

The Board finds also, that the Veteran is not entitled to a 20 
percent rating under Diagnostic Codes 5003, 5010 for painful 
motion as there is no evidence of occasional incapacitating 
exacerbations of the right knee.  

As noted above, the Board finds that the Veteran is entitled to a 
separate 10 percent rating for instability of the knee.  The 
Veteran has consistently reported that his right knee gives way 
from time to time.  Also, in his November 2006 VA examination, 
the examiner found a slight instability of the right knee based 
upon medial and lateral collateral ligaments stability testing.  
Although other VA examination reports show no subluxation or 
instability of the right knee, the Veteran has competently 
reported the same, and it was confirmed in the November 2006 VA 
examination.  As such, the Board awards a separate 10 percent 
rating under Diagnostic Code 5257 for slight instability of the 
right knee.  The Veteran is not, however, entitled to a rating in 
excess of 10 percent for instability as there is no clinical 
evidence to show that the instability is moderate or severe in 
nature.  Of note, there is no evidence of limitation of flexion 
and extension to warrant a separate evaluation of each pursuant 
to VAOPGCPREC 9-2004.  

Also, the Board has considered whether to assign a staged rating 
pursuant to Hart and finds that under the circumstances it is not 
appropriate.

PFB

The Veteran contends that his service-connected PFB should be 
rated in excess of 10 percent prior to April 14, 2009, and in 
excess of 30 percent thereafter.  He further contends that he has 
been in regular use of a corticosteroid to treat his PFB.  

The Board notes that the rating criteria applicable to 
disabilities of the skin were amended effective October 23, 2008.  
However, the criteria under the two Diagnostic Codes potentially 
applicable to evaluation of PFB, Code 7800 and Code 7806, have 
not changed in substance, and hence the Board need not determine 
which version is more beneficial to the Veteran.

As noted above, PFB is usually rated under Diagnostic Codes 7800 
or 7806.  When Diagnostic Code 7806 is used to rate PFB, as in 
the instant case, it is done so by analogy to dermatitis of 
eczema.  This code provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and; no more than topical 
therapy is required during the past 12-month period, is rated 0 
percent disabling.  Dermatitis or eczema that involves at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period, is rated 10 percent disabling.  Dermatitis or eczema that 
involves 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of six weeks or more, but not constantly, during 
the past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of the 
entire body or more than 40 percent of exposed areas affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required during 
the past 12-month period, is rated 60 percent disabling.  38 
C.F.R. § 4.118.

Alternatively, the condition may be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  Although in this case there are scars 
present, none of them manifest the characteristics required for 
compensable evaluations under Diagnostic Codes 7801-7805, such as 
instability, pain, or limitation of motion.  As the PFB is 
manifested on the face and neck, Diagnostic Code 7800 is 
potentially applicable.

Diagnostic Code 7800 provides ratings for disfigurement of the 
head, face, or neck.  Note (1) to Diagnostic Code 7800 provides 
that the 8 characteristics of disfigurement, for purposes of 
rating under 38 C.F.R. § 4.118, are as follows:

Scar is 5 or more inches (13 or more cm.) in length.  Scar is at 
least one-quarter inch (0.6 cm.) wide at the widest part.  
Surface contour of scar is elevated or depressed on palpation.  
Scar is adherent to underlying tissue.  Skin is hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. cm.).  
Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).  
Underlying soft tissue is missing in an area exceeding six square 
inches (39 sq. cm.).  Skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement, is rated 30 percent disabling.  A skin disorder of 
the head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or paired 
sets of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent disabling.  
A skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
three or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement, is 
rated 80 percent disabling.

In February 2004, the Veteran underwent a VA examination to 
determine the current severity of his PFB.  He reported 
intermittent itchiness, crusting, shedding, and oozing of 
yellowish fluid.  This condition was noted to be present on a 
daily basis over the years.  The Veteran advised that he was 
treated with multiple topical applications with minimal 
improvement, and the PFB persisted even though he shaves 
infrequently.  

The physical examination of the skin revealed no rashes, but 
noted were multiple small lesions (2-3mm) present over the lower 
face and upper neck.  The examiner found that this occupied less 
than 1 percent of the exposed area, and less than 1 percent of 
the entire body.  There were no ulcerations, exfoliation, 
crusting, or tissue loss found.  Some of the lesions were 
slightly indurated, slightly hypopigmented, and slightly 
hyperpigmented-all compromising less than 6 square inches.  The 
examiner initially noted, there was no inflexibility, abnormal 
texture, or limitation on motion found.  The examiner found the 
skin lesions to be unrelated to a systemic disease or nervous 
condition.  Later in his analysis, the examiner indicated that 
the Veteran had minimal crusting and exfoliation present, but no 
hyperpigmentation.  He then changed and said there was a slight 
abnormal texture of less than 6 square inches present as the skin 
was scaly and irregular in a few areas.  

Various VA treatment records dated since 2006 reflect the 
Veteran's use of topical hydrocortisone for his PFB.  Many of 
these records reflect a recommendation that he use this topical 
steroid 2 to 3 times daily in his beard area.  Upon review of the 
records, there is no indication that the Veteran ingests any form 
of corticosteroid, he only uses one topically in a localized 
area-namely, his face and neck.  

In November 2006, the Veteran underwent another VA examination 
for his PFB.  He reported that he experiences exudation, ulcer 
formation, itching, shedding, crusting, and blisters that occur 
constantly.  She noted that the areas involved are those with 
exposure to the sun-including the face and neck.  The Veteran 
advised that he only receives topical medication for treatment of 
his PFB symptoms.  

Physical examination of the skin revealed PFB located on the 
underside of his jaw and malar aspects of his face.  The 
Veteran's face had crusting, induration, hypopigmentation, and 
abnormal texture-all of less than 6 square inches.  The examiner 
found no ulceration, exfoliation, tissue loss, inflexibility, 
hyperpigmentation, or limitation of motion.  The skin lesions 
covered less than 1 percent of exposed areas and his body as a 
whole.  This skin condition was not associated with a systemic 
disease process or a nervous condition.  

The Veteran underwent another VA examination in April 2009 for 
his PFB.  Subjectively, the Veteran reported ulcer formation, 
itching, shedding, and crusting on his face and neck.  He did not 
report exudation, but all other symptoms occur constantly.  He 
reported using topical medication, including a topical 
corticosteroid, for treatment of his PFB.  

Physical examination of the facial skin revealed PFB on the 
Veteran's cheeks and neck with exfoliation, crusting, induration, 
hypopigmentation, and abnormal texture of less than 6 square 
inches.  There was no ulceration, disfigurement, tissue loss, 
inflexibility, hyperpigmentation, or limitation of motion found.  
The skin lesion coverage of the exposed area was 25 percent, and 
2 percent relative to the Veteran's entire body.  There were no 
scars present.  

Upon careful review of the evidence as outlined above, the Board 
finds that the Veteran is not entitled to a rating in excess of 
10 percent prior to April 14, 2009 for his PFB, or in excess of 
30 percent thereafter.  Prior to April 14, 2009, the evidence of 
record did not show that the Veteran's PFB covered 20 to 40 
percent of the entire body or 20 to 40 percent of exposed areas 
affected.  Nor was there evidence that the Veteran required 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs to treat his PFB.  The Board acknowledges 
the Veteran's contentions that he has been on corticosteroids for 
his PFB for the past 15 years, but notes that although he uses a 
topical corticosteroid as treatment, this is not a systemic 
therapy as contemplated by Diagnostic Code 7806.  This topical 
hydrocortisone is not ingested, and it is only used in a 
localized area on his body.  

The Veteran is also not entitled to a rating in excess of 10 
percent for his PFB prior to April 14, 2009 under Diagnostic Code 
7800 for disfigurement of the head, face, or neck.  There was no 
evidence of visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of features.  
Also, there is no evidence of two or three characters of 
disfigurement to warrant a rating in excess of 10 percent prior 
to April 14, 2009.  Relevant treatment records and the VA 
examination reports reflect no findings of tissue loss 
distortion, or asymmetry.  There was evidence of skin lesions, 
hypopigmentation, papules, and some abnormal texture noted, but 
none of these exceeded 6 square inches so as to be considered a 
character of disfigurement.  As such, the Veteran is not entitled 
to a rating in excess of 10 percent for his PFB prior to April 
14, 2009 either under Diagnostic Code 7800 or 7806.  

Additionally, the Veteran is not entitled to a rating in excess 
of 30 percent from April 14, 2009.  There is no clinical evidence 
of record showing that the Veteran's PFB covered more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  This finding is made for the 
same reasons stated above-there is no evidence of systemic use 
of corticosteroids.  During the April 14, 2009 VA examination, 
the Veteran was first noted to have PFB skin lesions covering 
more than 20 percent of his entire body.  Prior to April 14, 
2009, the Veteran was, at most, noted to have PFB skin lesions 
covering less than 1 percent of the exposed areas and less than 
one percent of his body as a whole.  The April 14, 2009 VA 
examiner found PFB lesions covered 25 percent of the exposed 
area, but less than 2 percent of his entire body.  This is 
consistent with the criteria for a 30 percent rating under 
Diagnostic Code 7806.  

The Board has also considered Diagnostic Code 7800 in determining 
whether he is entitled to a higher rating from April 14, 2009.  
The evidence of record does not show a skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets of 
features, or four or five characteristics of disfigurement to 
warrant a 50 percent rating.  Again, the Veteran was noted to 
have abnormal skin texture, skin lesions, papules, and 
hypopigmentation, but none of these exceeded 6 square inches so 
as to be considered a characteristic of disfigurement under 
Diagnostic Code 7800.  As such, the 30 percent rating for PFB 
from April 14, 2009, but no earlier, is continued.  

The Board has considered whether to apply additional staged 
ratings for service-connected PFB pursuant to Hart, but finds 
that under the circumstances it is not appropriate.

Bilateral conjunctivitis of the eye

The Veteran seeks a compensable rating for his service-connected 
bilateral conjunctivitis of the eyes.  

Here, the RO rated the Veteran's bilateral eye disability under 
Diagnostic Code 6018, pertaining to chronic conjunctivitis 
(nontrachomatous).  See 38 C.F.R. § 4.20. 

The Board has considered the potential application of other 
diagnostic codes pertaining to the eye disease and finds that, in 
light of the diagnosis and symptomatology reported by the 
Veteran, Diagnostic code 6018 is the most appropriate diagnostic 
code by which to evaluate his bilateral eye disability.  Further, 
the Veteran has not suggested that any other diagnostic code 
would be more appropriate to his bilateral eye disability.  
Accordingly, the Board will continue to apply Diagnostic Code 
6018.

Diagnostic Code 6018 provides for a 0 percent rating for 
conjunctivitis that is healed with no residuals.  38 C.F.R. § 
4.84a, Diagnostic Code 6018 (2010).  A 10 percent rating is 
warranted when there is active conjunctivitis with objective 
symptoms.  Id.  A 10 percent evaluation is the maximum available 
under this code.  

The Board acknowledges that the schedule for rating disabilities 
of the eye was amended effective December 10, 2008, however, such 
amendments are only applicable to claims filed on or after 
December 10, 2008, and the Veteran filed this increased rating 
claim in December 2003.  See 73 Fed. Reg. 66543 (November 10, 
2008). 

In February 2004, the Veteran had a VA eye examination.  The 
Veteran reported complaints of itchiness and tearing of the eyes 
for the past 12 years, and it had increased in severity.  He 
advised that he uses eye drops every 2 to 3 hours daily for the 
past 3 or 4 years.  The eye examination revealed uncorrected 
distance visual acuity in the right eye of 20/30, and 20/20 in 
the left eye.  With correction, each eye improved to 20/20 
independently.  Corrected near visual acuity was 20/25 in each 
eye independently.  The Goldman interocular pressures, ophthalmic 
neurologic examination, dilated fundus examination, and Goldman 
visual field examination were all within normal limits.  The slit 
lamp examination was noted to be essentially negative, although 
there was some mild injection noted in the upper and lower tarsal 
and conjunctiva of the left eye.  There was some meibomian gland 
dysfunction noted on the bilateral upper and lower lids.  The 
examiner's impression was meibomian gland dysfunction in both 
eyes.  The examiner further noted that subjectively, the Veteran 
was complaining of itching and tearing eyes.  The examiner found, 
however, no objective factors of a disability.  

The examiner commented that the Veteran had a normal eye 
examination, and his complaints of tearing and itchiness was 
vague and were not confirmed by the physical findings.  The 
meibomian gland disease found was noted to be common and could 
lead to feelings of dryness and subsequent tearing up.  The 
examiner explained, however, that the Veteran's meibomian gland 
problems were "minimal to say the least."  The examiner thought 
initially that the mild injection of the tarsal conjunctiva in 
the left eye could explain some of the Veteran's symptoms, but 
the Veteran reported the same symptoms in both eyes.  Thus, the 
examiner ruled out the mild injection being the cause of the 
Veteran's symptoms.  The examiner further noted that the reported 
12 years of complaints was suspect because most people with 
diseases lasting over 12 years get worse to the point where a 
diagnosis is obvious.  The examiner opined that the Veteran's 
overuse of eye drops could cause his symptoms by causing a 
rebound phenomenon where the eye feels better, than feels worse 
and requires more drops.  The examiner further noted that it was 
impossible for him to find an ocular reason for the Veteran's 
complaints of tearing and itchiness, and he does not consider the 
Veteran ocularly or visually disabled in any way.  

In November 2006, the Veteran underwent another VA examination of 
the eyes.  The Veteran reported 16 years of itching, tearing, and 
redness in both eyes.  He reported using two different eye drops, 
4 times daily for 5 to 6 years.  Eye examination revealed 
uncorrected distance visual acuity of 20/25 for each eye 
independently, and uncorrected near visual acuity of 20/70 for 
each eye independently.  With corrective lenses the Veteran's 
distance and near visual acuity was 20/20 for each eye 
independently.  Following the examination, the impression was a 
normal eye examination for both eyes.  This examination revealed 
no pathology found upon the slit lamp examination.  The examiner 
noted that subjectively, the Veteran complained of red, itchy, 
tearing eyes, but there were no objective factors of a 
disability.  The examiner commented that the Veteran had normal 
corrected visual acuity, both near and distance, with absolutely 
no pathology of the eyes.  The examiner further noted that the 
Veteran was likely doing well because he was taking his eye drops 
chronically, but there was no sign of allergic conjunctivitis or 
other type of conjunctivitis in either eye.  Ultimately, the 
examiner found that the Veteran was not ocularly or visually 
disabled in any way.  

In April 2009, the Veteran underwent another VA examination of 
the eyes.  He reported tired, itchy and moist eyes for the past 
few months.  Uncorrected distance visual acuity was 20/20 in the 
right eye, and 20/30 in the left eye.  Uncorrected near visual 
acuity was 20/200 for each eye independently.  Corrected visual 
acuity both near and distance was 20/20 for each eye 
independently.  The examiner indicated that the Veteran's eye 
examination was normal and there was no sign of conjunctivitis in 
either eye.  The Veteran had subjective ocular complaints, but 
the examiner found no objective factors of an eye disability.  
The examiner found no sign of pathology in either eye, and did 
not consider the Veteran to be ocularly or visually disabled in 
any way.  

Upon review of the evidence of record outlined above, the Board 
finds that the Veteran is not entitled to a compensable rating 
for his bilateral conjunctivitis of the eyes.  The Board 
appreciates the Veteran's assertions that he has itching and 
tearing eyes, but the objective evidence of record does not 
support his assertions.  During three VA examinations, the 
Veteran was found to not be ocularly or visually disabled in any 
way.  All VA eye examinations were found to be normal.  The 
February 2004 examiner noted that the Veteran had minimal 
meibomian gland problems as evidenced by mild injection of the 
tarsal conjunctiva in the left eye.  The examiner opined that the 
Veteran's subjective symptoms were not likely the result of this 
meibomian gland problem as the Veteran's complaints were within 
both eyes, and only the left eye had this mild injection of the 
tarsal conjunctiva.  As such, the examiner found this one-time 
meibomian gland problem unrelated to the Veteran's subjective 
complaints.  This examiner further noted that the Veteran's 
subjective complaints were not confirmed by the objective 
findings, and that the Veteran's alleged chronic complaints would 
unlikely be caused by any eye pathology as it is unlikely that a 
serious disease lasting for 12 or more years would not increase 
in severity over the years.  Finally, the examiner found that the 
Veteran likely had a rebound phenomenon regarding his eyes and 
chronic use of eye drops as described above.  The two following 
VA examination were normal in nature with absolutely no pathology 
of the eyes-including no findings of conjunctivitis.  

The Board finds that the Veteran is not entitled to a compensable 
rating for his bilateral eye disability as there is no evidence 
of active conjunctivitis with objective symptoms.  The only 
symptoms noted are the subjective symptoms as related by the 
Veteran-including itchiness, redness, and watery eyes-which he 
is competent to report.  These symptoms reported, however, do not 
show that the Veteran has active conjunctivitis of the bilateral 
eyes.  The Board finds that the Veteran's symptoms are most 
analogous to those associated with a noncompensable rating under 
Diagnostic Code 6018 for conjunctivitis that is healed with no 
residuals.  Thus, a compensable rating for bilateral 
conjunctivitis of the eyes is denied.  

Extraschedular considerations

The Board also finds that there is no evidence that the 
Diagnostic Codes listed above do not fully address the symptoms 
experienced by the Veteran, nor are there exceptional or unusual 
circumstances to warrant referring this case for extraschedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2009).  See also Thun v. 
Peake, 22 Vet. App. 111 (2008).  

The Veteran does not assert that he is unable to maintain 
employment because of his service-connected back disability, 
bilateral thumb disability, right knee disability, PFB, or 
bilateral eye disability, nor has he identified any specific 
factors which may be considered to be exceptional or unusual in 
light of VA's schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, the 
Veteran has not required frequent periods of hospitalization for 
treatment of his service-connected disabilities noted above.  
Loss of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  
38 C.F.R. § 4.1 specifically states, "Generally, the degrees of 
disability specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  

The Board recognizes that the Veteran has had some occasional 
difficulty at work due to his service-connected disabilities, but 
finds that the rating criteria outlined above vis-à-vis each 
disability is adequate for rating purposes.  Additional, because 
there is no evidence of the Veteran requiring frequent periods of 
hospitalizations due to his back disability, bilateral thumb 
disability, right knee disability, PFB, or bilateral eye 
disability, the Board finds that the evaluations currently 
assigned adequately reflect the clinically established impairment 
experienced by the Veteran.  In the absence of requisite factors, 
the criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. § 3.321(b)(1) 
are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Thun v. 
Peake, 22 Vet. App. 111 (2008).  Consequently, the Board will not 
refer this claim to the Director of Compensation and Pension for 
extraschedular review.


















(CONTINUED ON THE NEXT PAGE)



ORDER

A rating in excess of 20 percent for degenerative disc disease of 
the lumbar spine prior to April 14, 2009, and in excess of 40 
percent thereafter, is denied.

A rating in excess of 10 percent for arthritis of the bilateral 
thumbs is denied.  

A rating in excess of 10 percent for functional impairment for a 
right knee disability is denied.

A separate 10 percent rating for slight instability of the right 
knee is awarded, subject to the laws and regulations governing 
the award of monetary benefits.

A rating in excess of 10 percent for PFB prior to April 14, 2009, 
and in excess of 30 percent thereafter, is denied.

A compensable rating for bilateral conjunctivitis of the eyes is 
denied.  


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


